DETAILED ACTION
Claims 1-20 filed April 30th 2020 are pending in the current application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oltheten et al. (US7,414,544) in view of Adams et al. (US2019/0113403)

 	Consider claim 1, where Oltheten teaches a power display of an aircraft having a first engine system and a second engine system comprising: a reference member; (See Oltheten figure 4a and col 4 line 50- col 5 line 10 where a power gauge has tick marks every 18 degrees to create a common power scale) a first indicator arranged adjacent the reference member and operable to display a power being used by the first engine system; (See Oltheten figure 3 and col 4 line 21-49 where there is a first needle 305 (solid needle) to indicate the power used by engine 1)  and a second indicator arranged adjacent the reference member and operable to display a power being used by the second engine system. (See Oltheten figure 3 and col 4 line 21-49 where there is a second needle (double hollow needle) to indicate the power used by engine 2)
	Oltheten teaches a first engine system and a second engine system, however Oltheten does not explicitly teach a main rotor system and a translational thrust system.  However, in the analogous field of compound aircrafts Adams teaches a main rotor system and a translational thrust system. (See Adam’s abstract where an aircraft has an indicator to display an actual torque of the main rotor system and a second indicator to display an actual torque of a translational thrust system) Therefore, it would have been obvious for one of ordinary skill in the art to modify Oltheten’s power indicators of Engine1 and Engine 2 with the torques of the main rotor and the translational thrust system as taught by Adams. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of applying the generalized power display of Oltheten to the specific aircraft of Adams and yield predictable results. 

 	Consider claim 3, where Oltheten in view of Adams teaches the power display of claim 1, wherein the first indicator and the second indicator cooperate to display a total power being used by the main rotor system and the translational thrust system in combination. (See Oltheten col 3 line 23-col 4 line 3 where there is an embodiment of the power situation indicator where the engine (QE) and mast torques (QM) are displayed when mast torque is measured, it is closely related to the sum of engine torques.)


 	Consider claim 5, where Oltheten in view of Adams teaches the power display of claim 1, wherein at least one of the first indicator includes a patterned fill when the main rotor system is approaching an operational limit and the second indicator includes a patterned fill when the translational thrust system is approaching an operational limit. (See Oltheten col 14 line 22-26 where when a parameter approaches its limit the needles may flash (e.g., at a rate of 2 Hz with 60% duty cycle, thus a patterned fill))

 	Consider claim 6, where Oltheten in view of Adams teaches the power display of claim 5, wherein the first indicator includes the patterned fill when the main rotor system is approaching a main gearbox torque limit. (See Adams paragraph 35, 45 and where the first symbol provides indication of actual torque of the engine relative to the torque limit associated with the engine) (See Oltheten col 14 line 22-26 where when a parameter approaches its limit the needles may flash (e.g., at a rate of 2 Hz with 60% duty cycle, thus a patterned fill))

 	Consider claim 7, where Oltheten in view of Adams teaches the power display of claim 5, wherein the second indicator includes the patterned fill when the translational thrust system is approaching a propeller gearbox torque limit. (See Adams paragraph 35, 45 and where the second symbol provides indication of actual torque of the translational thrust system relative to the torque limit associated with the translational thrust system) (See Oltheten col 14 line 22-26 where when a parameter approaches its limit the needles may flash (e.g., at a rate of 2 Hz with 60% duty cycle, thus a patterned fill))

 	Consider claim 8, where Oltheten in view of Adams teaches the power display of claim 1, further comprising at least one limit marking formed along the reference member, wherein the at least one limit marking identifies one or more non-dimensional limits associated with operation of the aircraft. (See Oltheten figure3 and col 9 lines 34-59 and col 4 line 21-49 where there is a reference indicator 315 to provide the operational limit from various parameters such as measured gas temperature (MGT) and the numbers on the power gauge are non-dimensional)

 	Consider claim 9, where Oltheten in view of Adams teaches the power display of claim 8, wherein the aircraft includes at least one engine and the at least one limit marking includes an engine limit marking, the engine limit marking representing a most limiting operational parameter associated with the at least one engine based on flight conditions of the aircraft. (See Oltheten figure 4a and col 4 line 50- col 5 line 10 where a power gauge has tick marks every 18 degrees to create a common power scale including a tick mark 415 to enter the third zone representing a limit)

 	Consider claim 10, where Oltheten in view of Adams teaches the power display of claim 9, wherein the engine limit marking is fixed relative to the reference member. (See Oltheten figure 4a and col 4 line 50- col 5 line 10 where a power gauge has tick marks every 18 degrees to create a common power scale including a tick mark 415 to enter the third zone representing a limit)

 	Consider claim 11, where Oltheten in view of Adams teaches the power display of claim 8, wherein the aircraft includes a propeller gearbox, and the at least one limit marking includes a propeller torque limit marking, the propeller torque limit marking representing a torque limit of the propeller gearbox. (See Adams paragraph 35, 45 and where the first symbol provides indication of actual torque of the engine relative to the torque limit associated with the engine)

 	Consider claim 12, where Oltheten in view of Adams teaches the power display of claim 11, wherein the propeller torque limit marking is movable relative to the reference member. (See Adams paragraph 47 where a reference symbol 114 is movable about the height of the linear gauge 92)

 	Consider claim 13, where Oltheten in view of Adams teaches the power display of claim 1, further comprising a symbol indicating a commanded power. (See Adams paragraph 47 where the reference symbol is operable to indicate the commanded collective of the main rotor system)

 	Consider claim 14, where Oltheten in view of Adams teaches the power display of claim 13, wherein the symbol has a first configuration when the commanded power is achievable via control of at least one of the main rotor system and the translational thrust system, and the symbol has a second configuration when the commanded power exceeds an operational limit of the aircraft. (See Adams paragraph 47 where the reference symbol is operable to indicate the commanded collective of the main rotor system) (See Oltheten col 14 line 22-26 where when a parameter approaches its limit the needles may flash (e.g., at a rate of 2 Hz with 60% duty cycle, thus a patterned fill))

 	Consider claim 15, where Oltheten teaches a method of using a power display of an aircraft comprising: displaying power being used by a main rotor system of the aircraft via a first indicator arranged adjacent a reference member; (See Oltheten figure 4a and col 4 line 50- col 5 line 10 where a power gauge has tick marks every 18 degrees to create a common power scale. See Oltheten figure 3 and col 4 line 21-49 where there is a first needle 305 (solid needle) to indicate the power used by engine 1) and displaying power being used by a translational thrust system of the aircraft via a second indicator arranged adjacent the reference member. (See Oltheten figure 3 and col 4 line 21-49 where there is a second needle (double hollow needle) to indicate the power used by engine 2)
	Oltheten teaches a first engine system and a second engine system, however Oltheten does not explicitly teach a main rotor system and a translational thrust system.  However, in the analogous field of compound aircrafts Adams teaches a main rotor system and a translational thrust system. (See Adam’s abstract where an aircraft has an indicator to display an actual torque of the main rotor system and a second indicator to display an actual torque of a translational thrust system) Therefore, it would have been obvious for one of ordinary skill in the art to modify Oltheten’s power indicators of Engine1 and Engine 2 with the torques of the main rotor and the translational thrust system as taught by Adams. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of applying the generalized power display of Oltheten to the specific aircraft of Adams and yield predictable results. 

 	Consider claim 17, where Oltheten in view of Adams teaches the method of claim 15, further comprising indicating a non- dimensional engine limit. (See Oltheten figure3 and col 9 lines 34-59 and col 4 line 21-49 where there is a reference indicator 315 to provide the operational limit from various parameters such as measured gas temperature (MGT) and the numbers on the power gauge are non-dimensional)

 	Consider claim 18, where Oltheten in view of Adams teaches the method of claim 15, further comprising indicating a non- dimensional propeller gearbox torque limit. (See Oltheten figure3 and col 9 lines 34-59 and col 4 line 21-49 where there is a reference indicator 315 to provide the operational limit from various parameters such as measured gas temperature (MGT) and the numbers on the power gauge are non-dimensional)

 	Consider claim 19, where Oltheten in view of Adams teaches the method of claim 15, further comprising indicating a commanded power. (See Adams paragraph 47 where the reference symbol is operable to indicate the commanded collective of the main rotor system)

 	Consider claim 20, where Oltheten in view of Adams teaches the method of claim 15, further comprising indicating when the commanded power exceeds an operational limit of the aircraft. (See Adams paragraph 47 where the reference symbol is operable to indicate the commanded collective of the main rotor system) (See Oltheten col 14 line 22-26 where when a parameter approaches its limit the needles may flash (e.g., at a rate of 2 Hz with 60% duty cycle, thus a patterned fill))

Claim(s) 2, 4, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oltheten in view of Adams as applied to claim 1 above, in further view of Price (US2003/0193411)

	Consider claim 2, where Oltheten in view of Adams teaches the power display of claim 1, however, they do not explicitly teach wherein the first indicator and the second indicator are stacked relative to the reference member. However, in the same field of endeavor of flight instrument displays Price teaches the modification necessary to arrive at the limitation “the first indicator and the second indicator are stacked relative to the reference member.” (See Price paragraph 40-42 where the circular gauge provides readings in the form a pie wedge with a leading needle) Therefore, it would have been obvious for one of ordinary skill in the art to modify the circular gauge of Oltheten in figure 3 such that each needle 305, 310 is a leading needle for a pie wedge thus forming stacked pie wedges. One of ordinary skill in the art would have been motivated to perform the modification as a matter of design choice for better visibility.

 	Consider claim 4, where Oltheten in view of Adams teaches the power display of claim 1, however they do not explicitly teach wherein the first indicator is a first color and the second indicator is a second color different from the first color. However, in the same field of endeavor of flight instrument displays Price teaches the modification necessary to arrive at the limitation “wherein the first indicator is a first color and the second indicator is a second color different from the first color.” (See Price paragraph 40-42 where the circular gauge provides readings in the form a pie wedge with a leading needle and the pie wedge is color keyed to the corresponding parameter) Therefore, it would have been obvious for one of ordinary skill in the art to modify the circular gauge of Oltheten in figure 3 such that each needle 305, 310 is a leading needle for a pie wedge. One of ordinary skill in the art would have been motivated to perform the modification as a matter of design choice for better visibility.

	Consider claim 16, where Oltheten in view of Adams teaches the method of claim 15, wherein the first indicator and the second indicator cooperate to display a total power being used by the main rotor system and the translational thrust system in combination. (See Oltheten col 3 line 23-col 4 line 3 where there is an embodiment of the power situation indicator where the engine (QE) and mast torques (QM) are displayed when mast torque is measured, it is closely related to the sum of engine torques.) however they do not explicitly teach further comprising indicating a total power being used by the main rotor system and the translational thrust system in combination via the first indicator and the second indicator, the second indicator being stacked adjacent the first indicator relative to the reference member. However, in the same field of endeavor of flight instrument displays Price teaches the modification necessary to arrive at the limitation “a total power being used by the main rotor system and the translational thrust system in combination via the first indicator and the second indicator, the second indicator being stacked adjacent the first indicator relative to the reference member” (See Price paragraph 40-42 where the circular gauge provides readings in the form a pie wedge with a leading needle) Therefore, it would have been obvious for one of ordinary skill in the art to modify the circular gauge of Oltheten in figure 3 such that each needle 305, 310 is a leading needle for a pie wedge thus forming stacked pie wedges. One of ordinary skill in the art would have been motivated to perform the modification as a matter of design choice for better visibility.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624